Citation Nr: 0205483	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-22 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION


The veteran served on active duty from October 1968 to 
February 1969.  Further, the record reflects that he has had 
additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
a December 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which granted service connection for GERD, and assigned a 
noncompensable (zero percent) rating, effective March 24, 
1998.  However, this rating was subsequently increased to 10 
percent, effective March 24, 1998, by an October 1999 Hearing 
Officer's Decision/Supplemental Statement of the Case.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in September 1999, a 
transcript of which is of record.

This case was previously before the Board in January 2001, at 
which time it was remanded for additional development, to 
include a new VA medical examination.  As a preliminary 
matter, the Board finds that the RO has substantially 
complied with these remand directives.  Accordingly, a new 
remand is not required in order to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The medical evidence does not show that the veteran's 
GERD is manifest by persistently recurrent epigastric 
distress, which is productive of considerable impairment of 
health.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's GERD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.20, 4.114, Diagnostic Code 7399-7346 (2001); 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board that VA's duties have been fulfilled in the instant 
case.  Here, the RO has accorded the veteran several 
examinations in relation to this claim, and he has not 
indicated that his GERD has increased in severity since the 
last examination.  The RO also advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating, by the 
May 1999 Statement of the Case and Supplemental Statements of 
the Case.  Further, the RO specifically addressed the 
applicability of the VCAA to the facts of this case by 
correspondence dated in March 2001, and the February 2002 
Supplemental Statement of the Case, the latter of which 
included a summary of the revised regulatory provisions of 
38 C.F.R. § 3.159.  Moreover, it does not appear that the 
veteran has identified any pertinent evidence that has not 
been obtained or requested by the RO.  Thus, the Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled, to include the revised regulatory 
criteria of 38 C.F.R. § 3.159.  No additional assistance or 
notification to the veteran is required based on the facts of 
the instant case.


Background.  By a March 1998 statement, the veteran, among 
other things, initiated a claim of service connection for 
"stomach problems, gastric reflux," claimed as secondary to 
the medication he took for his service-connected cervical 
spine disorder.  Service connection was subsequently 
established for GERD by the December 1998 rating decision as 
related to the medication used for the veteran's service-
connected cervical spine disorder.

The medical evidence reflects, in part, that a VA upper 
gastrointestinal (GI) series was performed in July 1997, 
which included an examination of the esophagus, stomach, and 
duodenum, by means of a barium meal.  This procedure revealed 
no evidence of ulceration or malignancy.  Further, the 
veteran was found to have a normal duodenal bulb.  The 
visualized small bowel was unremarkable.  However, there was 
reflux from the stomach into the esophagus, but without 
demonstrable hiatus hernia.  

VA outpatient treatment records from February 1998 show a 
diagnostic impression of acid reflux.

In June 1998, the veteran underwent a VA esophagus and hiatal 
hernia examination.  
At this examination, he reported that he had developed 
heartburn in 1993 after about seven years of Advil use for 
neck and back pain.  He indicated that Prilosec controlled 
approximately 80 percent of his symptoms.  However, he 
continued to use Advil for his neck, and that he would do 
this until his stomach symptoms developed, which included 
heartburn and occasional stomach discomfort in the epigastric 
area.  When he stopped the Advil, the symptoms would almost 
completely resolve.  On average, he took about 600 mg of 
Advil three times a week.  He denied any belching or 
bloating.  Further, he reported that he had no specific 
abdominal pain, only just more heartburn.  On examination of 
the abdomen, it was noted that it appeared flat, with no 
marked bowel sounds or bruits.  It was found to be soft and 
tender to palpation.  There was no palpable 
hepatosplenomegaly.  It was noted that the veteran adamantly 
refused rectal examination against the advice of the 
examiner.  Diagnoses following examination included history 
of GERD type symptoms, consistent with the veteran's history 
of having a positive upper GI showing a "reflux."

VA outpatient treatment records from April 1999 note that the 
veteran complained of increased GERD symptoms.  However, it 
was noted that he was not taking lansoprazole on a regular 
basis, nor any of his medications on a regular basis, as he 
preferred not to take medications.

The veteran underwent a new VA upper GI study in May 1999.  
This study revealed negative results for the esophagus, 
stomach, and duodenum.  However, reflux was noted during the 
course of the esophagus study.  Kidney, ureter, and bladder 
(KUB) was unremarkable.  Overall impressions included mild 
reflux.

VA outpatient records from September 1999 show an assessment 
of GERD, controlled with antacids and ranitidine as needed.

At his September 1999 personal hearing, the veteran testified 
that his GERD symptomatology included pain, specifically 
heartburn, esophagus pain, stomach pain, and right arm pain.  
He also testified that his heartburn occurred every night, 
resulting in trouble sleeping.  Further, he experienced 
dysphagia, weight loss - 15 to 20 pounds in the last 3 months 
- depression, and bad breath.  In addition, he testified that 
he took antacids for his heartburn, and ranitidine for his 
dysphagia.

VA outpatient records from November 1999 reflect that the 
veteran underwent a consultation regarding his GERD symptoms.  
Among other things, he indicated that he had a lot of 
heartburn, as well as dysphagia with certain kinds of food 
that stick such as bread.  He reported that he stayed away 
from chocolate, carbonated drinks, and greasy or spicy foods.  
However, limiting his diet was depressing him.  Further, he 
had experienced postprandial vomiting.  Most of the time 
vomiting occurred in the evening if he had had a bowl of 
cereal or something at bedtime.  He also reported that he 
felt he had very bad breath due to his GERD.  Nevertheless, 
he had no problems with his bowels.  While he did have a 
little bit of bloating, he was otherwise fairly regular.  In 
addition, there was no hematochezia, melena, or hemorrhoids.  
On examination, it was noted, in part, that the veteran had 
no problems with swallowing.  Examination of the abdomen 
revealed it to be soft with no palpable organomegaly or 
masses.  There were active tones throughout.  Overall 
impressions included ongoing history of persistent reflux.

The veteran underwent a new VA medical examination for 
evaluation of his GERD in April 2001.  At this examination, 
he reported difficulty swallowing solid foods and some 
liquids.  He also reported that he experienced regurgitation 
frequently during the day and night, that it occurred with 
every meal, and would wake him up from sleep nightly.  It was 
stated that he took Tums, ranitidine, and sulindac.  Further, 
he reported that he was on Prilosec and a medication that 
facilitated emptying his stomach and that both medications 
helped to relieve heartburn.  He also reported that he had to 
elevate the head of bed up for shortness of breath (SOB) at 
night, that he avoided high fat foods and carbs, and ate 
small meals.  In addition, he reported that he lost 20 pounds 
in 1999, but his weight had been fairly constant at 140 to 
145 since that time.  Nevertheless, his disability had made 
him change his life style.  It was stated that the pain 
disrupted his concentration, he had bad breath, had fatigue 
from lack of sleep, and could never eat a full meal with 
friends or company.  He also had to stop work for small 
feedings.  His regurgitation contents were generally from a 
previous meal.  He denied hematemesis or melena.
On examination, the veteran was found to be well-nourished.  
His abdomen was found to be flat, with epigastric pain on 
palpation, no pulsations noted.  Also, it was noted that he 
complained of pain to the right shoulder area during 
examination.  However, the pain subsided when examination 
ceased.  It was noted that the veteran refused stool for 
occult blood, upper GI, and CBC.  Nevertheless, it was stated 
that this testing had been done in January 2001, which 
resulted in unremarkable double contrast upper GI, with CBC, 
UA, and chemical screen within normal limits.  Assessments 
were hiatal hernia with mild reflux; and anxiety.

In an addendum, the examiner opined, after consultation with 
another clinician, that the veteran's hiatal hernia and 
reflux disease were not caused by the anti-
prostaglandin/anti-inflammatory medications prescribed for 
his cervical neck strain.  It was noted that anti-
prostaglandin drugs such as sulindac caused stomach mucosal 
injury by altering the "thinning" of the protective mucosal 
layer in the stomach, thus causing dyspepsia and heartburn.  
The examiner stated that these anti-inflammatories were a 
contributing factor to the veteran's dyspepsia/heartburn, but 
they did not cause the dyspepsia.  It was noted that causes 
of dyspepsia might be due to poor gastric motility, drug 
hypersensitivity to sulindac, or anxiety.  Further, in a 
subsequent note, it was stated that hiatus hernia was an 
anatomical defect, and, thus, not a direct consequent of the 
use of NSAI medications.  Nevertheless, the regular use of 
NSAI might aggravate the manifestations of symptomatology 
associated with hiatus hernia by increasing hyperacidity, 
and, thus, was a subsequent contributor to the reflux.  It 
was also stated that if to this one added nicotine addiction, 
then there would be a reduction of the lower esophageal 
sphincter effect and increase of distal esophagitis by and as 
a consequent of acid reflux (dyspepsia).

Attached to the VA medical examination report is a post-it 
note that includes a summary of the veteran's weight on 
various occasions.  These notations are as follows: 164 in 
October 1990; 165 in January 1991; 179 in June 1994; 171 in 
April 1997; 180 in June 1998; 160 in May 1999; 160 in June 
1999; 157 in October 2000; and 163 in January 2001.

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's GERD is evaluated as analogous to hiatal hernia 
under the criteria found at 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  Under this Code, a 60 percent rating is assigned 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is assigned for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by sternal or arm pain, productive 
of considerable impairment of health.  A 10 percent rating is 
assigned with two or more of the symptoms for the 30 percent 
evaluation of less severity.  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating in excess of 10 percent for GERD.

The evidence on file shows that the veteran has consistently 
reported problems with heartburn, particularly at night, 
dysphagia, and the reflux/regurgitation itself.  In addition, 
examination has shown his abdomen to be tender to palpation.  
Nevertheless, the medical evidence does not show that his 
symptomatology is of such severity as to warrant the next 
higher rating of 30 percent.  In short, the medical evidence 
does not show that his symptomatology is productive of 
considerable impairment of health.

The June 1997 upper GI series showed no evidence of 
ulceration, as well as a normal duodenal bulb and an 
unremarkable small bowel.  Granted, there was reflux from the 
stomach into the esophagus, but without demonstrable hiatus 
hernia.  The subsequent upper GI series in May 1999 resulted 
in an impression of only mild reflux.  (Emphasis added).  In 
addition, this study revealed negative results for the 
esophagus, stomach, and duodenum.  The records from November 
1999 found that the veteran had no problems with swallowing.  
Further, the April 2001 VA examiner noted that the January 
2001 upper GI series was unremarkable.  The examiner also 
found the veteran to be well-nourished.  Moreover, the 
assessment following examination was of mild reflux.  
(Emphasis added).  These findings, particularly the diagnoses 
of only mild reflux, do not indicate that the veteran has 
persistent symptoms that are productive of considerable 
impairment of health so as to warrant the next higher rating 
of 30 percent.

The Board also notes that the evidence reflects that the 
veteran's symptoms are responsive to medication.  For 
example, he reported at his June 1998 VA examination that 
Prilosec controlled about 80 percent of his GERD symptoms.  
Further, VA outpatient treatment records from September 1999 
show an assessment of GERD, controlled with antacids and 
ranitidine as needed.

The medical evidence shows no distinctive periods where the 
veteran's GERD was manifest by hematemesis, anemia, melena, 
or hemorrhoids.

The Board acknowledges that the evidence reflects that the 
veteran lost approximately 20 pounds in 1999.  As mentioned 
above, the post-it note attached to the April 2001 VA medical 
examination noted that his weight went from 180 in June 1998 
to 160 in May 1999.  However, the veteran himself 
acknowledged that his weight has remained stable since that 
time.  The Board also notes that the post-it note reflects 
that his weight since May 1999 has been consistent with his 
weight during the period from October 1990 to January 1991.  
In short, his weight appears to have been fairly stable 
except for the period from June 1998 to May 1999.  Further, 
the Board finds that this weight loss, in and of itself, does 
not warrant a rating in excess of 10 percent for this period 
in that the other medical evidence for this period does not 
show that the veteran's GERD otherwise resulted in 
considerable impairment of health.

The Board also acknowledges that the veteran has complained 
of right arm and shoulder pain.  However, even assuming this 
pain is attributable to his service-connected GERD, this 
symptom, like the weight loss in 1999, does not in and of 
itself change the fact that the medical evidence does not 
support a finding that his GERD is otherwise productive of 
considerable impairment of health so as to warrant the next 
higher rating of 30 percent.  Further, the April 2001 VA 
medical examiner noted that his complaints of right shoulder 
pain subsided when the examination ceased.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his GERD.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board further notes that in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's GERD met or nearly approximated 
the criteria necessary for a disability rating in excess of 
10 percent.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
GERD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

